Before a compulsory reference can be ordered, it must be shown that a long account is necessarily involved in the action and will require proof of so many items that a jury cannot be presumed to keep them in mind in order to render an intelligent verdict. A compulsory reference in the case of a lawyer against a client, although it should be allowed in a proper case, is not favored in the law; and in view of the peculiar character of the account stated in the bill of particulars, it is not shown that this action necessarily involves a long account. At any rate, in the absence of pleadings showing exactly the items that will be litigated between the parties, we think the motion for a compulsory reference should have been denied. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Jenks, P. J., Mills, Rich, Putnam and Blaekmar, JJ., concurred.